Order entered September 24, 2021




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-21-00474-CV

                      ISRAEL A. GONZALEZ, Appellant

                                         V.

                  TIMOTHY C. ABIGAIL, ET AL., Appellees

               On Appeal from the 160th Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DC-20-08247

                                      ORDER

      Before the Court is the September 23, 2021 request of Gina Udall, Official

Court Reporter for the 160th Judicial District Court, for a forty-five day extension

of time to file the reporter’s record. We GRANT the request to the extent that we

extend the time to October 25, 2021. See TEX. R. APP. P. 35.3(c). We caution Ms.

Udall that further extension requests will be disfavored.


                                              /s/   ROBERT D. BURNS, III
                                                    CHIEF JUSTICE